United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    December 14, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 04-30922
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

MICHAEL DEWON GERMANY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                    USDC No. 3:03-CR-132-1-B
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Michael Dewon Germany has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).       Germany has not filed

a response to the motion.    Our independent review of counsel’s

brief and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.